DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Regarding page 2, line 8—“claim 1”, line 9—“claim 14”, and line 10—“claim 15”, all references to specific claim numbers should be removed from the specification in order to avoid any inconsistencies with potential patented claims.
Appropriate correction is required.

Claim Objections
Claims 19, 21, 22, and 26 are objected to because of the following informalities:  
Regarding claim 19, line 2—“the type” and “the layer buildup” both lack sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state --a type-- and --a layer buildup--, for example.

Regarding claim 21, line 3—“the respective timestamp” lacks sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state --a respective timestamp--, for example.

Regarding claim 22, line 4—“the inserting processor” lacks sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state –an inserting processor of the plurality of processors--, for example.

Regarding claim 26, line 2—“the unique identifier” lacks sufficient antecedent basis for the claim.  This objection may be overcome by amending the claim to state –a unique identifier--, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se or mere information in the form of data.  In this case, the claim is directed to a “data stream” without reciting any form of structure for the data stream. 
The rejection may be overcome by amending the claim to include some type of structure/hardware corresponding to the data stream.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23-26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 1-2—“a production process”, it is unclear as to whether the production process is referring to the “additive production process” of claim 16 or is a different production process.  For purposes of examination, the examiner shall equate the two processes.  This rejection may be overcome by amending the claim to state --the production process--, for example.

Regarding claim 19, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 23, line 1—“a new element”, it is unclear as to whether the new element is referring to the “new element” of claim 22 or is a different new element.  For purposes of examination, the examiner shall equate the two new elements.  This rejection may be overcome by amending the claim to state --the new element--, for example.

Regarding claim 24, line 4—“a new element”, it is unclear as to whether the new element is referring to the “new element” of claim 22 or is a different new element.  For purposes of examination, the examiner shall equate the two new elements.  This rejection may be overcome by amending the claim to state --the new element--, for example.

Regarding claim 27, line 4—“a new element”, it is unclear as to whether the new element is referring to the “new element” of claim 22 or is a different new element.  For purposes of examination, the examiner shall equate the two new elements.  This rejection may be overcome by amending the claim to state --the new element--, for example.

Claims 25 and 26 are additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mattingly et al. (US 2018/0257306 A1).
Regarding claim 29, Mattingly teaches a data stream for cryptologically securing an additive production process, wherein the data stream comprises cryptologically linked elements for describing the production process, e.g. a plurality of blocks of a blockchain—data stream--, wherein the genesis block includes a digital license associated with the design file, the design file, and restrictions/rules associated with the design file and each additional block contains a hash of the previous block—cryptologically linked elements--, wherein the computing system can control a 3D printer to print the physical object—additive production process-- (Fig. 5, el. 500, 510, 520, 530, 590; Fig. 6, el. 610, 620, 630; Para. 49),
wherein the elements comprise at least one definition dataset for defining an object for additive production, e.g. the genesis block includes a digital license associated with the design file, the design file, and restrictions/rules associated with the design file and each block contains a hash of the previous block (Para. 49),
wherein the at least one definition dataset at least partially spatially defines the object for the additive production and defines a starting material of the object for the additive production, e.g. the design file includes information associated with the three-dimensional physical object such as size, dimensions, color, and material to be used (Para. 22), and 
wherein the at least one definition dataset is configured for the purpose that a device, e.g. a 3D printer (Figs. 2-4, el. 200),  for additive production produces the object by means of the additive production based on the at least one definition dataset, e.g. using the blocks of the blockchain to control operation of the 3D printer (Para. 29, 49); instructing the 3D printer to fabricate the three-dimensional physical object based on the design file associated with the license and identifier stored in the access block (Para. 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Milazzo et al. (US 2017/0279783 A1).
Regarding claim 16, Mattingly teaches a method for cryptologically securing an additive production process, wherein a data stream comprises cryptologically linked elements for describing the production process, e.g. a plurality of blocks of a blockchain—data stream--, wherein the genesis block includes a digital license associated with the design file, the design file, and restrictions/rules associated with the design file and each additional block contains a hash of the previous block—cryptologically linked elements--, wherein the computing system can control a 3D printer to print the physical object—additive production process-- (Fig. 5, el. 500, 510, 520, 530, 590; Fig. 6, el. 610, 620, 630; Para. 49), 
wherein the elements comprise at least one definition dataset for defining an object for additive production, e.g. the genesis block includes a digital license associated with the design file, the design file, and restrictions/rules associated with the design file and each block contains a hash of the previous block (Para. 49),
wherein the at least one definition dataset at least partially spatially defines the object for the additive production and defines a starting material of the object for the additive production, e.g. the design file includes information associated with the three-dimensional physical object such as size, dimensions, color, and material to be used (Para. 22), and 
wherein the at least one definition dataset is inserted by a respective author into the data stream, e.g. generating the genesis block of the blockchain in response to receiving the design file from a user (Para. 49, 70); recording the transfer of ownership of the design file from a first user to a second user (Para. 51); generating a design file by a user (Para. 20), and 
the cryptological linking is expanded to the at least one definition dataset, e.g. each additional block contains a hash of the previous block—cryptological linking-- (Fig. 5, el. 500, 510, 520, 530, 590; Fig. 6, el. 610, 620, 630; Para. 49), 
wherein the at least one definition dataset of the data stream is transferred via a system of computer networks, e.g. a communication network, wherein the network may be a combination of two or more networks (Fig. 4, el. 415; Para. 28), to a device, e.g. a 3D printer (Figs. 2-4, el. 200), for additive production for producing the object by means of the additive production, e.g. using the blocks of the blockchain to control operation of the 3D printer (Para. 29, 49); instructing the 3D printer to fabricate the three-dimensional physical object based on the design file associated with the license and identifier stored in the access block (Para. 70), 
wherein the integrity of the cryptological linking is checked, e.g. once a chain is formed, modifying or tampering with a block in the chain causes detectable disparities between the blocks, for example, if block 1 is modified, block 1 would no longer match the hash of block 1 in block 2 (Para. 49); generating, by the blockchain system, a computational proof of record integrity (Para. 48); the longest chain proves the sequence of events witnessed, and that the integrity of the document has been maintained (Para. 62), and 
wherein the device for additive production produces the object based on the at least one definition dataset by means of the additive production, e.g. using the blocks of the blockchain to control operation of the 3D printer (Para. 29, 49); instructing the 3D printer to fabricate the three-dimensional physical object based on the design file associated with the license and identifier stored in the access block (Para. 70).
Mattingly does not explicitly teach wherein the data stream is transferred via a system of computer networks to a device for additive production for producing the object by means of the additive production.
Milazzo teaches wherein a data stream comprises cryptologically linked elements for describing the production process, e.g. making a 3D model file available for distribution using a distributed ledger (Para. 56, 62), wherein the distributed ledger may include a blockchain—data stream-- and each block may include a timestamp and a hash of the previous block in the chain—cryptologically linked elements-- (Para. 41),
wherein the elements comprise at least one definition dataset for defining an object for additive production, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file (Para. 62); the content provider may add or modify metadata about the 3D model file to the record, wherein the metadata may include a textual description of the 3D model, images of finished articles printed using the 3D model file, information about the content provider and/or content creator, and information about use restrictions associated with the file (Para. 64),
…
wherein the at least one definition dataset is inserted by a respective author into the data stream, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file (Para. 62), wherein the content provider may create the 3D model file—author-- (Para. 37); the content provider may add or modify metadata about the 3D model file to the record, wherein the metadata may include a textual description of the 3D model, images of finished articles printed using the 3D model file, information about the content provider and/or content creator, and information about use restrictions associated with the file (Para. 64); transactions may be recorded in the ledger that indicate occurrences of a content provider adding, removing, or modifying the 3D model file (Para. 49), and 
the cryptological linking is expanded to the at least one definition dataset, e.g. every block in the chain may contain a hash of the previous block in the chain—cryptological linking-- (Para. 41), 
wherein the data stream is transferred via a system of computer networks, e.g. a peer-to-peer network (Fig. 1; Para. 36), to a device, e.g. a 3D model consumer that includes a 3D printer (Fig. 1, el. 112; Fig. 2, el. 200), for additive production for producing the object by means of the additive production, e.g. the 3D printer maintains a copy of the distributed ledger and may update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes (Para. 54); using the ledger to select and retrieve a 3D model file (Para. 68, 69), wherein the 3D model file is executed and used to print a 3D model (Para. 74), 
wherein the integrity of the cryptological linking is checked, e.g. the 3D printer maintains a copy of the distributed ledger and may update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes (Para. 54), and 
wherein the device for additive production produces the object based on the at least one definition dataset by means of the additive production, e.g. using the ledger to select and retrieve a 3D model file (Para. 68, 69), wherein the 3D model file is executed and used to print a 3D model (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly to include wherein the data stream is transferred via a system of computer networks to a device for additive production for producing the object by means of the additive production, using the known method of enabling the 3D printer to maintain a copy of the distributed ledger and update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes while also using the ledger to select and retrieve a 3D model file, wherein the 3D model file is executed and used to print a 3D model, as taught by Milazzo, in combination with the 3D model fabrication system of Mattingly, for the purpose of utilizing a distributed ledger framework to distribute 3D model files because of the ability to connect a community of independent content providers and content consumers while ensuring file security and digital rights management (Milazzo-Para. 34).

Regarding claim 17, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein the at least one definition dataset defines, at least for one spatial region of the object, a property of the object varying in dependence on a spatial position in the region, e.g. the design file includes information associated with the three-dimensional physical object such as size, dimensions, color, and material to be used (Mattingly-Para. 22).

Regarding claim 18, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein the at least one definition dataset for defining the starting material defines one or more thermoplastic materials, e.g. the design file includes information associated with the three-dimensional physical object such as size, dimensions, color, and material to be used (Mattingly-Para. 22), wherein the one or more materials fed into the extruder can include plastic or resin (Mattingly-Para. 23), wherein the extruder can heat and melt the one or more materials before dispensing the material (Mattingly-Para. 24).

Regarding claim 19, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein the at least one definition dataset defines a production process, in particular in respect of the type of the layer buildup, of the object, preferably the at least one definition dataset for defining the production process of the object defines a method for melt layering (fused filament fabrication, FFF or fused deposition modeling, FDM), selective laser sintering, selective laser melting, or high-speed sintering (HSS) as the production process of the object, e.g. the extruder or 3D printer head is configured to receive one or more spools or filaments of material and  the extruder can heat and melt the one or more materials before dispensing the material on the print bed and/or can sinter the material as it is deposited on the print bed (Mattingly-Para. 23, 24).

Regarding claim 20, Mattingly in view of Milazzo teaches all elements of claim 16.
Mattingly further teaches the method as claimed in claim 16, wherein some of the elements are each digitally signed, e.g. Transaction A contains owner 0’s signature (Mattingly-Para. 51, 56).
Mattingly does not explicitly teach the method as claimed in claim 16, wherein the elements are each digitally signed.
Milazzo teaches wherein the elements are each digitally signed, e.g. when a node sends a transaction to the blockchain, the node can sign the transaction and once the validity of a block has been ascertained, the other nodes may indicate its validity by signing the block (Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly to include the method as claimed in claim 16, wherein the elements are each digitally signed, using the known method of when a node sends a transaction to the blockchain, the node can sign the transaction and once the validity of a block has been ascertained, the other nodes may indicate its validity by signing the block, as taught by Milazzo, in combination with the 3D model fabrication system of Mattingly, using the same motivation as in claim 16.

Regarding claim 21, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein the elements of the data stream are sorted according to a sequence, and the sequence according to which the elements of the data stream are sorted corresponds to the chronological sequence according to the respective timestamp, e.g. the 3D printer blockchain system comprises a distributed timestamp server comprising a plurality of nodes configured to generate the chronological order of its use, wherein the timestamp in the block serves to prove that the data existed at the time in order to get into the hash (Mattingly-Para. 48); wherein a block in the blockchain may comprise a data hash of the previous block and a timestamp (Mattingly-Para. 47); using a timestamp server to generate computational proof of the chronological order of transactions (Mattingly-Para. 61).

Regarding claim 22, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein a plurality of processors, e.g. user devices, computing systems, and 3D printing devices (Mattingly-Fig. 4, el. 100, 200, 400), comprising the respective authors of the at least one definition dataset, e.g. users may use respective user devices to generate design files (Mattingly-Para. 20),
Also Note:  Milazzo discloses a plurality of 3D model consumers and 3D model content providers, wherein both the consumers and the content providers may create 3D model files (Milazzo-Fig. 1, el. 102, 104; Para. 36, 79);
inserts a new element into the data stream, and the cryptological linking of the elements is expanded to the new element, in particular the inserting processor digitally signs the new element during the insertion, e.g. transaction A represents a transaction recorded in a block of the blockchain showing that owner 1, for example, a first user of the first user device who purchased and/or acquired the design file from owner 0 and transaction A contains owner 0’s signature for the transaction and a hash of the previous block (Mattingly-Fig. 6; Para. 51); party A (the first user device) initiates the delivery and transfer of a digital license to party B (the second user device), wherein party A may be authenticated by signing the transaction and the authentication is represented as a block (Mattingly-Para. 56); 
Also Note:  Milazzo discloses transactions may be recorded in the ledger that indicate occurrences of a content provider adding, removing, or modifying the 3D model file, (Para. 49), and each block may include a timestamp and a hash of the previous block in the chain (Para. 41).

Regarding claim 23, Mattingly in view of Milazzo teaches the method as claimed in claim 22, wherein, after insertion of a new element, the data stream is transferred via the system of computer networks to a plurality of users, and stored in each case, is checked by the plurality of users, and if a lack of integrity is established, the establishing user transmits a warning message to the plurality of users, e.g. the block is broadcasted to parties in the network, the nodes in the network authenticate party A and verify that the transaction is valid, and the block may be approved with consensus of the nodes (Mattingly-Para. 56); wherein the blockchain may be stored on multiple nodes such that modifications to any copy of the chain would be detectable when the system attempts to achieve consensus prior to adding a new block to the chain (Mattingly-Para. 49, 54), wherein updates to the blockchain may comprise digital licenses for the designs and the designs, and one or more nodes may incorporate one or more updates into blocks to add to the distributed database (Mattingly-Para. 46);
Also Note:  Milazzo discloses interconnected computing nodes that are associated with the content providers and consumers, wherein each node may perform a validation routine with respect to the transaction (Para. 38).

Regarding claim 24, Mattingly in view of Milazzo teaches all elements of claim 22.
Mattingly further teaches wherein the plurality of processors comprises the device for additive production, e.g. user devices, computing systems, and 3D printing devices (Mattingly-Fig. 4, el. 100, 200, 400).
Mattingly does not clearly teach after production of the object, inserts a production dataset having items of information on the process of the production of the object, as a new element into the data stream.
Milazzo teaches wherein the plurality of processors comprises the device for additive production, e.g. the 3D printer of the consumer (Fig. 1, el. 104, 112), and the device for additive production, after production of the object, inserts a production dataset having items of information on the process of the production of the object, as a new element into the data stream, e.g. transactions may be recorded in the ledger that indicate occurrences of the consumer using the file and occurrences of the consumer’s allowed use of the file being completed (Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly to include after production of the object, inserts a production dataset having items of information on the process of the production of the object, as a new element into the data stream, using the known method of recording transactions in the ledger that indicate occurrences of the consumer using the file and occurrences of the consumer’s allowed use of the file being completed, as taught by Milazzo, in combination with the 3D model fabrication system of Mattingly, using the same motivation as in claim 16.

Regarding claim 25, Mattingly in view of Milazzo teaches all elements of claim 24.
Mattingly further teaches wherein the plurality of processors comprises a plurality of devices for additive production which are each arranged remotely from one another and connected to one another by the system of computer networks and which each produce a respective object by means of additive production based on the definition datasets, e.g. 3D printing devices (Mattingly-Fig. 4, el. 100, 200, 400).
Mattingly does not clearly teach after production of the respective object, insert a respective production dataset having items of information on the process of the production of the respective object, as a respective new element into the data stream.
Milazzo teaches wherein the plurality of processors comprises a plurality of devices for additive production which are each arranged remotely from one another and connected to one another by the system of computer networks and which each produce a respective object by means of additive production based on the definition datasets, e.g. the 3D printers of the consumers (Fig. 1, el. 104, 112), and the device for additive production, after production of the object, inserts a production dataset having items of information on the process of the production of the object, as a new element into the data stream, e.g. transactions may be recorded in the ledger that indicate occurrences of the consumer using the file and occurrences of the consumer’s allowed use of the file being completed (Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly to include after production of the respective object, insert a respective production dataset having items of information on the process of the production of the respective object, as a respective new element into the data stream, using the known method of recording transactions in the ledger that indicate occurrences of the consumer using the file and occurrences of the consumer’s allowed use of the file being completed, as taught by Milazzo, in combination with the 3D model fabrication system of Mattingly, using the same motivation as in claim 16.

Regarding claim 26, Mattingly in view of Milazzo teaches the method as claimed in claim 25, wherein, during the production of the object by the device for additive production, the unique identifier of the produced object is introduced into the produced object, so that the identifier can be read out from the produced object, e.g. an RFID tag can be integrally formed with the three-dimensional physical object (Mattingly-Para. 26), wherein the tag includes a unique identifier and an RFID reader can be used to identify the physical object and the identifier of the read RFID tag can be verified against the identifier sent to the user (Mattingly-Para. 32).

Regarding claim 28, Mattingly in view of Milazzo teaches the method as claimed in claim 16, wherein the data stream comprises an element having a batch dataset, wherein the batch dataset defines a maximum number of objects to be produced based on the at least one definition dataset, e.g. the block that contains transaction records associated with license file restricts subsequent printing of the three-dimensional physical object (Mattingly-Para. 16); the genesis block can include restrictions/rules associated with the design file (Mattingly-Para. 49), wherein the customer who originally created the design can limit the number of digital licenses that can be accessed (Mattingly-Para. 45);
Also Note:  Milazzo discloses adding or modifying metadata about the 3D model file to the record of the file on the ledger, wherein the metadata may include information about use restrictions associated with the file (Para. 64).

Regarding claim 30, Mattingly teaches a system for cryptologically securing an additive production process, having a respective author for inserting at least one definition dataset for defining an object for additive production into a data stream having cryptologically linked elements to describe the production process, e.g. a plurality of blocks of a blockchain—data stream--, wherein the genesis block includes a digital license associated with the design file, the design file, and restrictions/rules associated with the design file and each additional block contains a hash of the previous block—cryptologically linked elements--, wherein the computing system can control a 3D printer to print the physical object—additive production process-- (Fig. 5, el. 500, 510, 520, 530, 590; Fig. 6, el. 610, 620, 630; Para. 49); generating the genesis block of the blockchain in response to receiving the design file from a user (Para. 49, 70); recording the transfer of ownership of the design file from a first user to a second user (Para. 51); generating a design file by a user (Para. 20), 
wherein the at least one definition dataset at least partially spatially defines the object for the additive production and defines a starting material of the object for the additive production, e.g. the design file includes information associated with the three-dimensional physical object such as size, dimensions, color, and material to be used (Para. 22),
having a device, e.g. a 3D printer (Figs. 2-4, el. 200), for the additive production for producing the object by means of the additive production based on the at least one definition dataset, e.g. using the blocks of the blockchain to control operation of the 3D printer (Para. 29, 49); instructing the 3D printer to fabricate the three-dimensional physical object based on the design file associated with the license and identifier stored in the access block (Para. 70),
having a system of computer networks, e.g. a communication network, wherein the network may be a combination of two or more networks (Fig. 4, el. 415; Para. 28), for transferring the at least one definition dataset of the data stream to the device for additive production, e.g. using the blocks of the blockchain to control operation of the 3D printer (Para. 29, 49); instructing the 3D printer to fabricate the three-dimensional physical object based on the design file associated with the license and identifier stored in the access block (Para. 70).
Mattingly does not clearly teach having a system of computer networks for transferring the data stream to the device for additive production; and wherein the device for additive production is configured to check the integrity of the cryptological linking.
Milazzo teaches a system for cryptologically securing an additive production process, having a respective author for inserting at least one definition dataset for defining an object for additive production into a data stream having cryptologically linked elements to describe the production process, e.g. the content provider creates a record in the distributed ledger that identifies the 3D model file (Para. 62), wherein the content provider may create the 3D model file—author-- (Para. 37); the content provider may add or modify metadata about the 3D model file to the record, wherein the metadata may include a textual description of the 3D model, images of finished articles printed using the 3D model file, information about the content provider and/or content creator, and information about use restrictions associated with the file (Para. 64); transactions may be recorded in the ledger that indicate occurrences of a content provider adding, removing, or modifying the 3D model file (Para. 49); wherein the distributed ledger may include a blockchain—data stream-- and each block may include a timestamp and a hash of the previous block in the chain—cryptologically linked elements-- (Para. 41),
having a device, e.g. a 3D model consumer that includes a 3D printer (Fig. 1, el. 112; Fig. 2, el. 200), for the additive production for producing the object by means of the additive production based on the at least one definition dataset, e.g. the 3D printer maintains a copy of the distributed ledger and may update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes (Para. 54); using the ledger to select and retrieve a 3D model file (Para. 68, 69), wherein the 3D model file is executed and used to print a 3D model (Para. 74),
having a system of computer networks, e.g. a peer-to-peer network (Fig. 1; Para. 36), for transferring the data stream to the device for additive production, e.g. the 3D printer maintains a copy of the distributed ledger and may update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes (Para. 54); using the ledger to select and retrieve a 3D model file (Para. 68, 69), wherein the 3D model file is executed and used to print a 3D model (Para. 74), 
wherein the device for additive production is configured to check the integrity of the cryptological linking, e.g. the 3D printer maintains a copy of the distributed ledger and may update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes (Para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly to include having a system of computer networks for transferring the data stream to the device for additive production; and wherein the device for additive production is configured to check the integrity of the cryptological linking, using the known method of enabling the 3D printer to maintain a copy of the distributed ledger and update the ledger, generate transactions to broadcast to other nodes, and determine the validity of transactions broadcasted from other nodes while also using the ledger to select and retrieve a 3D model file, wherein the 3D model file is executed and used to print a 3D model, as taught by Milazzo, in combination with the 3D model fabrication system of Mattingly, for the purpose of utilizing a distributed ledger framework to distribute 3D model files because of the ability to connect a community of independent content providers and content consumers while ensuring file security and digital rights management (Milazzo-Para. 34).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Milazzo and further in view of Stöcker (US 2019/0037012 A1).
Regarding claim 27, Mattingly in view of Milazzo teaches all elements of claim 22.
Mattingly in view of Milazzo does not clearly teach the method as claimed in claim 22, wherein the plurality of processors comprises a testing device for testing the produced object, the testing device carries out a test process on the produced object with measurement of test values, and the testing device, after carrying out the test process, inserts a test dataset having the measured test values as a new element into the data stream.
Stöcker teaches a testing device, e.g. a quality monitoring unit (Fig. 3, el. 342; Fig. 6, el. 642.1), for testing the produced object, the testing device carries out a test process on the produced object with measurement of test values, and the testing device, after carrying out the test process, inserts a test dataset having the measured test values as a new element into the data stream, e.g. the first end product can be forwarded to the quality monitoring unit configured to check/evaluate the quality of the produced first product (Para. 143), wherein the results of the quality product test can be transmitted to the peer-to-peer application (Para. 144, 197, 198), wherein the quality data can be stored in the peer-to-peer application, a decentral file system, or in BigChainDB (Para. 52), wherein the peer-to-peer application can be a blockchain or decentral ledger (Para. 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly in view of Milazzo to include the method as claimed in claim 22, wherein the plurality of processors comprises a testing device for testing the produced object, the testing device carries out a test process on the produced object with measurement of test values, and the testing device, after carrying out the test process, inserts a test dataset having the measured test values as a new element into the data stream, using the known method of forwarding the first end product to the quality monitoring unit configured to check/evaluate the quality of the produced first product, wherein the results of the quality product test can be transmitted to the peer-to-peer application, wherein the quality data can be stored in the peer-to-peer application, a decentral file system, or in BigChainDB, wherein the peer-to-peer application can be a blockchain or decentral ledger, as taught by Stöcker, in combination with the 3D model fabrication system of Mattingly in view of Milazzo, for the purpose of producing a product which offers a high level of security in an easy manner (Stöcker-Para. 16).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isbjörnssund et al. (US 2015/0350278 A1)—Isbjörnssund discloses a system that converts a 3D model file into a set of hashed instructions and streams the hashed instructions to a manufacturing machine (Para. 56-59).

Balinsky et al. (US 2020/0186354 A1)—Balinsky discloses a system that produces a Merkle hash tree from a composition file (Para. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




21 October 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498